ON SUGGESTION OF ERROR.
The former opinion in this case is reported in 147 So. 661. The declaration proceeded upon the claim that appellee had been the holder of a pension certificate in appellant brotherhood, and had during that time become totally and permanently disabled. In the second and third paragraphs of that opinion, we made some references to what under the constitution and by-laws of the order were fixed as total and permanent disabilities, and which the brotherhood had no authority to disallow when the stated facts existed. Decision was not based on these paragraphs, as a careful reading of the opinion should disclose, but the references there made were merely introductory to the actual ground of decision stated in the last paragraph.
Upon the coming in of the suggestion of error, and which under our rules is always assigned to a judge other than the judge who wrote the original opinion, the case has been thoroughly reconsidered, and it has been deemed proper to withdraw the second and third paragraphs of the opinion, since, on account of the brevity thereof, these paragraphs might be misunderstood by others, as apparently they were by appellee; and the court has directed the writer to say what is now being here written in response to the said suggestion of error.
Appellee renews his contention that he is totally and permanently disabled "to perform any remunerative labor sufficient to care for his immediate needs," and insists that the fact that he is employed by the state as an electrician or helper in that work, and is being paid nearly one hundred dollars per month, does not militate against his demand in this action, because he asserts that this employment is in the nature of a sinecure, and that it is not necessary for him actually to do the work for which he is employed by the state, that he is not actually doing it, and that he is being paid, although not able to render to the state the services for which he collects the monthly compensation aforesaid. A re-examination of *Page 677 
the testimony on this point does not support appellee's contention, but, if the evidence in that respect were stronger in appellee's favor than disclosed by the record, we would call attention to the fact that it would hardly be permissible ex aequo et bono for the appellee to appear in one of the state's courts and there assert that he is collecting from the state a monthly compensation as above mentioned for services rendered to the state, and at the same time be allowed to prevail on the contention that he was totally unable to render any services to the state. The two positions thus taken by him are inconsistent, so far as concerns a public employment and the payment out of the taxpayers' money, whatever might be the rule as to a purely private employment — for private persons may grant sinecures, but not so the state, under our Constitution. His employment by the state and his collection of the remuneration mentioned commits him day by day to the opposite of the contention made by him here; wherefore the suggestion of error must necessarily be overruled.
So ordered.